UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              USDC-SDNY
                                                              DOCUMENT
 UNITED GUARDIANSHIP SERVICES, as                             ELECTRONICALLY FILED
 the Successor Guardian of the Personal Needs                 DOC#:
 and Property of Plaintiff MATILDA                            DATE FILED:     I//
                                                                           l--/ ( (     4
 VINCENTY,
                            Plaintiff,

                        V.                                     No. 19-CV-7046 (RA)

 JOSEPH LURIO, NANCY TENNEY, THE                                       ORDER
 INSTITUTE FOR FAMILY HEALTH
 (AMSTERDAM CENTER), ST. LUKE'S-
 ROOSEVELT HOSPITAL CENTER,
 CONTINUUM HEAL TH PARTNERS, INC.,
 and JOHN OR JANE DOE,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        Since 2015, United Guardianship Services has served as successor guardian for Plaintiff

Matilda Vincenty's "personal needs and property." Dkt. 1 at 2. As detailed in the Court's

previous orders, neither United Guardianship Services nor Ms. Vincenty appear to be represented

by counsel in this action, as is required. See James v. New York, 415 F. App'x 295,297 (2d Cir.

2011) ("A court may not determine on its merits the claim of an incompetent person who is not

properly represented."); Berrios v. New York City Housing Authority, 564 F.3d 130, 134 (2d Cir.

2009) ("If the [guardian] of [a] minor or incompetent person is not himself an attorney, he must

be represented by an attorney in order to conduct the litigation."); see also Jones v. Niagara

Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983) ("[I]t is established that a corporation,

which is an artificial entity that can only act through agents, cannot proceed prose."). On

October 31, 2019, the Court ordered United Guardianship Services to inform the Court, by

written letter, of its progress in finding legal representation for Ms. Vincenty. The Court is now
in receipt of the attached letter from Joseph Lazar of United Guardianship Services, dated

November 11, 2019. According to Mr. Lazar, United Guardianship Services has been "trying to

find counsel willing to represent" Ms. Vincenty in this action since August 8, 2019, but has been

"unable to find counsel willing to assume this case." Mr. Lazar states that United Guardianship

does not "have counsel on staff' and that "none of the attorneys that [they] approached[] would

take the case." Mr. Lazar thus requests that the Court appoint counsel.

       In civil cases, unlike in criminal cases, there is no requirement that courts supply indigent

litigants with counsel. See Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the

courts have "broad discretion" when deciding whether to grant an indigent litigant's request for

representation. Id. Even if a court believes that a litigant should have a lawyer, a court has no

authority to "appoint" counsel, but instead may only "request" that an attorney volunteer to

represent the litigant. See Mallardv. US. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296,

301-08 (1989). Courts must grant applications for counsel sparingly in order to preserve the

"precious commodity" of volunteer-lawyer time for those litigants whose causes are truly

deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989) (per curiam).

       Courts, however, generally seek volunteer counsel only where the litigant is unable to

afford counsel. See 28 U.S.C. § 1915(e)(l) (providing that courts "may request an attorney to

represent any person unable to afford counsel"); Terminate Control Corp. v. Horowitz, 28 F.3d

1335, 1341 (2d Cir. 1994); Boyle v. Town of Hammond, No. 7:08-CV-1065 (TJM/GJD), 2008

WL 11416992, *6-7 (N.D.N.Y. Oct. 24, 2008). Putting aside the question of whether United

Guardianship Services or Ms. Vincenty is the relevant litigant for purposes of the in forma

pauperis statute, Mr. Lazar has not suggested that United Guardianship Services and/or Ms.



                                                     2
Vincenty is unable to afford counsel in this action. United Guardianship Service's request for

counsel is therefore denied without prejudice.

         No later than December 23, 2019, United Guardianship Services must inform the Court

as to whether it intends to proceed with this action and, if so, update the Court of its progress in

obtaining legal representation for Ms. Vincenty. United Guardianship Services is warned that if

it fails to obtain counsel in this action, the Court may dismiss the case. See Berrios, 564 F.3d at

13 5 ("[W]here the owner of a claim is [an] incompetent person, ... unless that claimant is

properly represented by a guardian ad litem, ... and that representative either is, or is

represented by, an attorney, the court should not issue a ruling as to whether the complaint states

a claim on which relief may be granted."); id ("If counsel is not secured or appointed [for the

guardian], the court may dismiss the complaint.").

SO ORDERED.

Dated:     November 21, 2019
           New York, New York

                                                   Ro
                                                   United States District Judge




                                                      3
         Un itedGt1 c1rclic111s l1i l)Se rvices
                                }):·1 ,;.-!_ t; .:t [J f; (;: ,nI::IU!"1 fr~: _,.,,.<_';Tl-cc
                                         1•                                                     <


Mark J. Lazar                                                             Albert C. Wilshire
 Executive Director                                                        Chairman of the Board

                                                                                November 11, 2019

Hon.Ronnie Abrams
United States District Judge
United States District Court
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                               Re:    MA TILDA VINCENTY

Dear Justice Abrams;

United Guardianship Services has been trying to find counsel willing to represent Ms. Matilda
Vincenty in her case against - Joseph Lurio, Nancy Tenney, The Institute For Family Health
(Amsterdam Center), St. Luke's-Roosevelt Hospital Center, Continuum Health Partners, Inc.,
And John Or Jane Doe, since August 8 of this year (as can be evidenced by the attached email
threads). We have been unable to find counsel willing to assume this case. One of the attorneys,
Michael Korsinsky, of Korsinsky and Klein, LLPspent a month and a half, trying to get
information from the previous attorney, Scott Epstein.

At this point, I really don't see how we can find counsel to represent us in this matter, and are
requesting that the court appoint counsel. Korsinsky & Klein was my first choice, because they
are very well versed in Guardianship law, but do liability law as well. Our lack of response was
not neglect (as you can see from the attached emails), rather our trying to get a positive response
to the court. We do not have counsel on staff, and none of the attorneys that we approached,
would take the case.

 Should you have any questions regarding this matter, please feel free to contact me at (718) 466-
2200 X 507
       ~-


    pe~lly)urs,
j
Jos
Chief Financial Office
LCG Community Services

                  5614 16tr..JI.venue• 'Brooi{yn, New York • 11204
                       Pfione: 718-715-4190    jax: 718-715-4195
                         www.lcgcs.org                   www.ugsny.org
•             Joseph Lazar ~lazar<~1J.la7arcg.com>

    To :Michael Korsinsky

    Aug 8 at 4:44 P1v1


    Are you interested in this?

    .Joseph Lazar

    j/azar@lazarcq.com

    ----- Forwarded Message -----

    From: awiltshire@lcgcs.org <awiltshire@lcgcs.org>

    To: Joseph Lazar <jlazar@lazarcg.com>

    Cc: Albert Wiltshire <awiltshire@lcgcs.org>

    Sent: Thursday, August 8, 2019, 01: 19:03 PM EDT

    Subject: M. Vincenty




    Joe,

    Attached is an order directing us to get an attorney for M. Vincenty.



    Al




    Albert C. Wiltshire

    Chairman of the Board

    LCG Community Services, Inc.




                                   ..'A.venue• 'Brooli{yn, :New Yorli • 11204
                         5614 16tii.
                              Pfione: 718-715-4190 :fax: 718-715-4195
                               www.lcgcs.org            www.ugsny.org
Michael Korsinsky <m k<jl).kkL1wfirm. com>
To: Joseph Lazar
Cc:Albert Wiltshire
Sep 12 at 3:29 PM
I cannot take a case I have no idea what happened. I will try him again now.

From: Joseph Lazar <jlazar@lazarcg.com>
Sent: Thursday, September 12, 2019 3:20:55 PM
To: Michael Korsinsky <mk@kklawfirm.com>
Cc: Albert Wiltshire <awiltshire@lcgcs.org>
Subject: Re: Attorney

I really need to know if you can do this case. Our extension with is running
out. It doesn't look as if the other attorney is going to get back to you, and
you can probably use that in court, but at this point, I'm over a barrel, and
we need to get someone on.



Joseph Lazar
ilazar@lazarcq.com




                    5614 16t1'.'A.venue• 'Brooi(yn, New Yori • 11204
                         Plione: 718-715-4190 :fax: 718-715-4195
                          www.lcgcs.org              www.ugsny.org
On Wednesday, September 11, 2019, 02: 12:01 PM EDT, Michael Korsinsky <mk@kklawfirm.com> wrote:




The attorney has not been returning my calls on the case. scott Epstein. I'll try again today.




MICHAEL KORSINSKY, ESQ.




Brooklyn Office:

2926 Avenue L

Brooklyn, New York 11210




New York Office:

55 Broadway, 10th Floor

New York, New York 10006




Phone (212) 495-8133

Direct Fax (212) 419-3893

Email mk@kklawfirm.com

www.kklawfirm.com




                   5614 16tf' .Jl.'Venue • 'Brooi-Cyn, New Yori • 11204
                         Pfione: 718-715-4190      :Fax: 718-715-4195
                          www.lcgcs.org             www.ugsny.org
Michael Korsinsky <rnk<q).kklaYvfirrn.co1n>
To:Joseph Lazar
Sep 11 at 2:12 PM


The attorney has not been returning my calls on the case. scott Epstein. I'll try again today.




MICHAEL KORSINSKY, ESQ.




Brooklyn Office:

2926 Avenue L

Brooklyn, New York 11210




New York Office:

55 Broadway, 10th Floor

New York, New York 10006




Phone (212) 495-8133

Direct Fax (212) 419-3893

Email mk@kklawfirm.com

www.kklawfirm.com




RE: Anything on the Vincente case. We really need counsel on it. The doctors want
authorization to amputate her leg, but we don't know if that will have any impact on the
Federal case. Not that we will have much of a choice.
LCGCS




                    5614 16tli.Jlvenue • 'Brooi[yn, New York- • 11204
                         Pfione: 718-715-4190    :fax: 718-715-4195
                          www.lcgcs.org           www.ugsny.org
•            Michael Korsinsky <mk@kklav,,firm.com:>

    To:Joseph Lazar

    Sep 5 at I :52 PM

    I will call attorney today but if the doctor says to do it then you should. That comes first.




    From: Joseph Lazar <jlazar@lazarcg.com>
    Sent: Wednesday, September 04, 2019 5:31 PM
    To: Michael Korsinsky <mk@kklawfirm.com>
    Subject: Anything on the Vincente case. We really need counsel on it. The doctors want authorization to
    amputate her leg, but we don't know if that will have any impact on the Federal case. Not that we will
    have much of a choice.

    Joseph Lazar

    j/azar@lazarcg.com

    RE: Have you decided whether you are taking the Matilda Vincety case?
    LCGCS




•            Michael Korsinsky <mk@kklm-vfirm.com>

    To:Joseph Lazar

    Sep 2 at 12:22 PM


    The lawyer will be called tomorrow as discussed.

     From: Joseph Lazar <jlazar@lazarcg.com>
    Sent: Thursday, August 29, 2019 3:04 PM
    To: Michael Korsinsky <mk@kklawfirm.com>
    Subject: Have you decided whether you are taking the Matilda Vincety case?

    Joseph Lazar

    ilazar@lazarcg.com




                        5614 16tli .'A.venue• 'Brooi..{yn, New York. • 11204
                              Pfione: 718-715-4190 :Fax: 718-715-4195
                               www.lcgcs.org            www.ugsny.org
